Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	A computer-implemented method comprising: receiving, by a processor, information about one or more environmental factors; [Additional elements that do amount to more than the judicial exception, i.e., computer and processor. Abstract idea of receiving data.]
	predicting, based on the one or more environmental factors, that a particular datacenter in a distributed computing environment will experience elevated bit-flip error rates during a certain time period; [Abstract idea of analyzing data.]
	selecting, based on the predicted elevated bit-flip error rates, one or more specific applications in the particular datacenter to be protected; and [Abstract idea of selecting data based on analysis.]
	protecting the selected one or more specific applications during the certain time period of the predicted elevated bit-flip error rates. [Abstract idea of protecting data without more.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, datacenter, etc.
	Claim 2 recites the following:
	The method of claim 1, wherein the one or more environmental factors include elevation, temperatures, voltage spikes, and solar flares. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, datacenter, etc.

	Claim 3 recites the following:
	The method of claim 1, wherein the one or more specific applications are selected to be protected based on a determined threshold level of the predicted elevated bit-flip error rates being exceeded. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, datacenter, etc.
	Claim 4 recites the following:
	The method of claim 1, wherein the one or more specific applications are selected to be protected based on respective bit-flip error tolerances of each of the one or more specific applications, wherein the selected one or more specific applications are identified as having a bit-flip error tolerance below a tolerance threshold. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.

	Claim 5 recites the following:
	The method of claim 1, wherein the one or more specific applications are selected to be protected based on a priority level automatically set by the particular datacenter, wherein the priority level is associated with a user input, and wherein the user input indicates a preference for each of the one or more specific applications. [Abstract idea of inputting data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, datacenter, etc.
	Claims 8-12 are rejected based on similar rational given to claims 1-5.
	Claims 15-19 are rejected based on similar rational given to claims 1-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 2017/0116091 (hereinafter “Anderson”), in view of Floyd et al. US 2012/0054544 (hereinafter “Floyd”).
	Regarding claim 1, Anderson teaches: A computer-implemented method comprising: receiving, by a processor, information about one or more environmental factors; [0007: “The disclosure is directed to inventive methods and systems for automatically provisioning a disaster recovery environment in response to a probability of an event that would necessitate a need for disaster recovery.” Also see 0024: “" Disaster Recovery" is a similarly broad term which, in the present disclosure… The loss of functionality can be external such as natural events like flooding, earthquakes, or hurricanes. The loss of functionality can also be internal, such as hardware and/or software failures, cyberattacks, and others.”]
	predicting, based on the one or more environmental factors, that a particular datacenter in a distributed computing environment will experience elevated error rates during a certain time period; [0012: “According to an embodiment, the step of receiving a first probability of a potential failure occurring within a first computing environment includes or is the step of receiving a first probability of a predicted future event causing the potential failure within the first computing environment.” Also see 0013: “According to an embodiment, the predicted future event is a weather event, a natural disaster event, a hardware failure, and/or a software failure.”]
	selecting, based on the predicted elevated error rates, one or more specific applications in the particular datacenter to be protected; and [0008: “automatically provisioning a first portion of a second computing environment in response to the first probability exceeding the first threshold…” Also see 0009: “the method further includes the step of transferring one or more operations of the first computing environment to the provisioned second computing environment.”]
	protecting the selected one or more specific applications during the certain time period of the predicted elevated error rates. [0046: “Measuring probability of downtime can also be used to measure future demand... As another example, knowledge about an approaching storm may cause a significant--
	Anderson does not expressively disclose bit-flip but generally teaches predicting probabilities of a disaster within distributed computing environment (Anderson, paragraph 0007). 
	Floyd teaches: bit-flip [0007: “A bit in a given cache block may contain an incorrect value either due to a soft error, such as stray radiation or electrostatic discharge resulting in a bit flip, or to a hard error, such as a defective cell.”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Anderson’s disaster recovery system for predicting potential down time and acting prior to a disaster, with Floyd’s method to failover hardware when a bit flip error level reaches a threshold (par. 0034). One would have been motivated to have combined the prior arts because Anderson for brevity does not list all possible disaster events that can be predicted and Floyd expressively disclose a bit flip error which is a suitable error type that Anderson’s system could potentially predict.
	Regarding claim 2: The method of claim 1, wherein the one or more environmental factors include elevation, temperatures, voltage spikes, and solar flares. [Anderson, 0040: “According to one embodiment, the external event notifier may even comprise sensors such as temperature sensors, wind sensors, accelerometers (for earthquake detection), or a wide variety of other sensors.”]
	Regarding claim 3: The method of claim 1, wherein the one or more specific applications are selected to be protected based on a determined threshold level of the predicted elevated error rates being exceeded. [Anderson, 0053: “If the probability is above the first threshold but below a second threshold, the operating system and middleware may be provisioned.”]

	Regarding claim 4: The method of claim 1, wherein the one or more specific applications are selected to be protected based on respective error tolerances of each of the one or more specific applications, wherein the selected one or more specific applications are identified as having a error tolerance below a tolerance threshold. [Anderson, 0053: “if the probability is below a first threshold, only the operating system may be provisioned.”]
	bit-flip [Floyd, 0007: “A bit in a given cache block may contain an incorrect value either due to a soft error, such as stray radiation or electrostatic discharge resulting in a bit flip, or to a hard error, such as a defective cell.”]
	Regarding claim 5: The method of claim 1, wherein the one or more specific applications are selected to be protected based on a priority level automatically set by the particular datacenter, wherein the priority level is associated with a user input, and wherein the user input indicates a preference for each of the one or more specific applications. [Anderson, 0041: “Another input to the event management engine 140 can be, for example, information from a user 170. The user can provide information that is not available from any other source, or can supplement, modify, or filter information provided by one or more other sources.” Also see 0042: “Utilizing the various inputs, the event management engine 140… determines the probability of a failure, compares it to the criticality of the business service that will or could be affected, and decides how much of the disaster recovery environment to process, ranging from a small portion to an entire duplicated environment” (Emphasis added). Note criticality is functionally equivalent to priority.]
	Regarding claim 6: The method of claim 1, wherein protecting the selected one or more specific applications comprises: identifying a second datacenter in the distributed computing environment, 
	transferring the selected one or more specific applications to the second datacenter; and [Anderson, 0009: “the method further includes the step of transferring one or more operations of the first computing environment to the provisioned second computing environment.”]
	receiving the selected one or more specific applications back from the second datacenter after the certain time period. [Anderson, 0010: “the method further includes the step of automatically de-provisioning the environment in response to a resolution of the failure of the first computing environment.”]
	bit-flip [Floyd, 0007: “A bit in a given cache block may contain an incorrect value either due to a soft error, such as stray radiation or electrostatic discharge resulting in a bit flip, or to a hard error, such as a defective cell.”]
	Regarding claim 7: The method of claim 1, wherein protecting the selected one or more specific applications comprises: replicating each of the selected one or more specific applications, wherein the selected one or more specific applications being replicated are classified as originals; storing each of the replicas in a different location within the particular datacenter; generating an indication of the locations of each of the replicas; [Anderson, 0058: “Approximately 4 hours later, the external event notifier 180 receives a weather update indicating that the hurricane now has a 40% chance of landing within 150 kilometers of New Orleans... As a result, the business activates the virtual hosting service located 
	selecting, after the certain time period, an uncorrupted version of each of the one or more specific applications from the originals and the replicas; and deleting the originals and the replicas that were not selected from the particular datacenter. [Anderson, 0059: “As a result, the business completes the provisioning of a full disaster recovery environment. Once the storm has passed and the offices and servers are back to sufficient capacity, the business can transfer data back to the home location and can de-provision the disaster recovery environment.”]
	Claims 8-14 are rejected based on the same citations and rationale given to claims 1-7.
	Claims 15-19 and 20 are rejected based on the same citations and rationale given to claims 1-5 and 20, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113